Exhibit Management’s Discussion and Analysis of Financial Condition and Results of Operations: Third Quarter 2008 November 12, 2008 Introduction The Management's Discussion and Analysis (MD&A) focuses on significant factors that affected the performance of Pan American Silver Corp. and its subsidiaries (“Pan American” or the “Company”) and such factors that may affect future performance.The MD&A for the third quarter ending September 30, 2008, and 2007, should be read in conjunction with the unaudited consolidated financial statements for the three and nine months ended September 30, 2008 and 2007 and the related notes contained therein, which have been prepared in accordance with Canadian GAAP.In addition, the following should be read in conjunction with the Consolidated Financial Statements of the Company for the year ended December31, 2007, the related MD&A, and Pan American’s Annual Information Form (available on SEDAR at www.sedar.com) and Form 40F. All figures are in United States dollars unless otherwise noted. Some of the statements in this MD&A are forward-looking statements that are subject to risk factors set out in the cautionary note contained herein. 1 The “Operating Results” section provides an analysis of Pan American’s Metal Production and Cash and Total Costs per Ounce for Silverfor the third quarter of 2008, on a consolidated basis and for each operation under Operations Review Page 2 2 The “Financial Results” section presents Pan American’s financial performance during the third quarter of 2008 Page 7 3 The “Liquidity and Capital Resources” section reviews our cash flow over the past quarter, describes our current liquidity and financial position Page 9 4 In the “Outlook” section, we update the status of Pan American’s development activities and our Production Forecasts for 2008 Page 11 5 The “Accounting Policies and Internal Controls” section identifies those accounting policies that have been adopted Page 12 Pan American was founded in 1994 with the specific intention of providing investors with the best vehicle to gain real exposure to silver prices.To achieve this objective, the Company engages in silver mining and related activities, including exploration, mine development, extraction, processing, refining and reclamation. The Company owns and operates seven silver mines in Peru, Mexico and Bolivia. In addition, the Company is constructing a new silver mine in Argentina, expanding its Bolivian mine and exploring for new silver deposits throughout South America and Mexico. 1 Operating Results Pan American produced 4.9 million ounces of silver in the third quarter of 2008 (“Q3 2008”), which was 9% more than the 4.5 million ounces produced in the third quarter of 2007 (“Q3 2007”). Average realized silver prices also rose compared to prices a year ago, up 14% to $14.70 per ounce. The positive impact of higher silver production and higher silver prices were however offset by lower production and realized prices of by-product metal.Zinc production was lower by 6% and lead production was down 5% in Q3 2008 compared to Q3 2007.
